Citation Nr: 1206616	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-29 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and J.H.




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to April 1946.  He also served with the Navy Reserve.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The appellant testified before the undersigned at a December 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 2008.  His original March 2008 death certificate listed the immediate cause of his death as esophageal cancer.  There were no other conditions listed as contributing to the Veteran's death.  However, an officially amended death certificate completed later that month reveals that coronary artery disease and a myocardial infarction were other significant conditions which contributed to death but did not relate to the immediate cause of death.  
The Veteran's original claims file was lost and the current evidence of record is contained in a reconstructed file.  It is unclear as to whether the Veteran had any service-connected disabilities at the time of his death; but it does not appear that he was receiving VA compensation.

Service treatment records reflect that the Veteran experienced various cardiac problems during his period of service in the Navy Reserve.  In September 1968 he was treated for chest pain and vomiting.  He experienced a myocardial infarction in 1972 and was subsequently diagnosed as having arteriosclerotic heart disease, angina, and hypertension.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

The appellant contends that service connection for the cause of the Veteran's death is warranted because the fatal coronary artery disease and myocardial infarction were related to the cardiac problems he experienced in the Navy Reserve.

In April 2010, a VA physician reviewed the Veteran's claims folder and opined that his history of myocardial infarction and coronary artery disease were not likely ("less likely than not") related to his cause of death.  He reasoned that the cause of death was esophageal cancer and that there was no mention of any other causes of death on the Veteran's death certificate.

The April 2010 opinion is based on an inaccurate history; in so far as the Veteran's officially amended death certificate indicates that coronary artery disease and a myocardial infarction were other significant conditions that contributed to his death.

As the April 2010 opinion was based on an inaccurate history, it is inadequate.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, a remand is necessary to obtain a new opinion as to the etiology of the cause of the Veteran's death.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the December 2011 hearing, the appellant reported that the Veteran had received treatment for cardiac problems and his esophageal cancer (which was reportedly diagnosed in 2006) at the VA Medical Centers in Bonham, Texas (VAMC Bonham) and Dallas, Texas (VAMC Dallas).  The only treatment records from VAMC Dallas in the Veteran's claims file are 3 ECG reports dated from October 2002 to October 2004 and the only treatment records from VAMC Bonham are dated from January 1999 to October 2004.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran's death certificate and the appellant's testimony during the December 2011 hearing reveal that the Veteran had died at and been treated for his fatal esophageal cancer at Doctor's Hospital in Dallas, Texas.  Any treatment records from this facility pertaining to such medical problems are directly relevant to the issue currently on appeal as the immediate cause of the Veteran's death was esophageal cancer.  There is no evidence that any attempts have been made to obtain any records from Doctor's Hospital.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the appellant of the records and provide a release to obtain the records.  If the appellant does not provide the release, VA has undertaken to request that the appellant obtain the records.  38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any relevant records from Doctor's Hospital.

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a condition not yet service-connected.  An original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); cf. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that the VCAA does not require notice tailored to each specific claim).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A.
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a November 2008 VCAA notice letter received by the appellant did not contain all of the information required by the decisions in Dingess and Hupp.  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with those decisions.

A remand is also necessary to verify the dates and nature of the Veteran's service with the Navy Reserve, in order to determine the nature of his service during the periods when heart disease was identified.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a VCAA notice letter that provides an explanation of the disability-rating and effective-date elements of her claim, tells her what disabilities were service-connected at the time of the Veteran's death, and provides an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected.

2.  The agency of original jurisdiction (AOJ) should attempt to verify the Veteran's periods of ACDUTRA and INADUTRA.  All efforts to verify such service should be documented in the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for esophageal cancer and cardiac disabilities from VAMC Bonham prior to January 1999 and from October 2004 to February 2008, from VAMC Dallas, and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the appellant should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claim, and she should be notified to submit any additional records that are in her possession. All such notification must be documented in the claims file.

4.  Ask the appellant to complete an authorization to obtain all records of the Veteran's treatment for esophageal cancer and cardiac disabilities from Doctor's Hospital in Dallas, Texas.

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the appellant should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

5.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain and associate with his claims file any additional treatment records, the claims file, including this remand, should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal esophageal cancer, coronary artery disease, and/or myocardial infarction had their onset during his period of active duty service from July 1944 to April 1946 or were otherwise related to a disease or injury during that period of service.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal esophageal cancer, coronary artery disease, and/or myocardial infarction had their onset during a period of ACDUTRA, were related to any cardiac problems or any other disease or injury during a period of ACDUTRA, or were related to any acute myocardial infarction, cardiac arrest, or injury during a period of INACDUTRA.  

In formulating the above opinions, the opinion provider must specifically acknowledge and comment on all causes of death listed on the Veteran's original and amended death certificates (i.e. esophageal cancer, coronary artery disease, and myocardial infarction) and the Veteran's cardiac problems during his service with the Navy Reserve.  

The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the appellant's reports, he or she must provide a reason for doing so.

6.  The AOJ should review the opinions to ensure that they contain the information requested in this remand and are otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


